DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 17/168,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one anchoring mechanism means in claims 1 and 11; a vertical wall stud locking mechanism and complementary wall stud locking mechanism found in claims 1 and 11;  a retaining mechanism means for securing in claims 4 and 13; and at least one female or at least one male engaging anchoring mechanism in claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 11-13 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one anchoring mechanism means” found in claims 1 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim limitation “a vertical wall stud locking mechanism and complementary wall stud locking mechanism” found in claims 1 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim limitation “a retaining mechanism means for securing” found in claims 4 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim limitation “at least one female or at least one male engaging anchoring mechanism” found in claims 5 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to each function. It is noted that each claim limitation does not appear to be found in the instant application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 1: Line 3, it’s unclear if the limitation “a wall section” found in line 3 of the claim is referencing one of the previously recited modular wall sections of line 1.  Lines 4-5, it’s unclear if the “at least one anchoring mechanism means” is referencing the “structural ground connectors” found in line 2 of the claim.  Lines 9-10,  it’s unclear as to how “opposing sides of said modular wall section are vertically configured to mate on opposing side surfaces”.  In particular, it’s unclear as to how opposing sides of the same modular section is configured to mate on opposing side surfaces. Lines 11-12, it’s unclear if the “at least one electrical connection” is referencing the “electrical … connectors” found in 
With regard to claim 2: Lines 2-3, the limitation “said at least two electrical connection blades or prongs” lacks sufficient antecedent basis.  Examiner suggests amended the limitation to recite -- said at least two blades or prongs--.
With regard to claim 3: Lines 1-2, the limitation “said at least one connection blade or prong” lacks sufficient antecedent basis. The limitation “said plurality of connection blades or prongs” lacks sufficient antecedent basis.
With regard to claim 4: It’s unclear if the limitation “a bottom flashing” found in line 4 of the claim is referencing the previously recited bottom flashing found in line 1. Line 3, it’s unclear if the limitation “a retaining mechanism means for securing” is referencing the “structural ground connectors” found in line 2 of the claim 1.  
With regard to claim 5: The scope of the claim is unclear.  The claim recites the anchoring means is at least one female or at least one male engaging anchoring mechanism, but subsequently recites that 
With regard to claim 11: Line 3, it’s unclear if the limitation “a wall section” found in line 3 of the claim is referencing one of the previously recited modular wall sections of line 1.  Lines 4-5, it’s unclear if the “at least one anchoring mechanism means” is referencing the “structural ground connectors” found in line 2 of the claim.  Lines 9-10,  it’s unclear as to how “opposing sides of said modular wall section are vertically configured to mate on opposing side surfaces”.  In particular, it’s unclear as to how opposing sides of the same modular section is configured to mate on opposing side surfaces.  Lines 11-12, it’s unclear if the “at least one plumbing connection” is referencing the “plumbing … connectors” found in lines 1-2 of the claim.  Further, the limitation “a mating” found in line 13 appears incomplete.  Is applicant referring to a structure, such as a receiver?  Lines 13-14, it’s unclear as to how a mating on second side of the modular wall section is provided for said at least one plumbing connection found on the same modular wall section. Line 14, the limitation “said a second modular wall section” lack sufficient antecedent basis.  Line 15, it’s unclear if the limitation “a second modular wall section” is referencing the previously recited modular wall sections found in line 1.  Lines 14-15, the limitation “the first modular wall section” lacks sufficient antecedent basis.
With regard to claim 13: It’s unclear if the limitation “a bottom flashing” found in line 4 of the claim is referencing the previously recited bottom flashing found in line 1. Line 3, it’s unclear if the limitation “a retaining mechanism means for securing” is referencing the “structural ground connectors” found in line 2 of the claim 1.  
With regard to claim 16: The scope of the claim is unclear.  The claim recites the anchoring means is at least one female or at least one male engaging anchoring mechanism, but subsequently recites that the at least one female or at least one male engaging anchoring mechanism engages the anchoring means.  It’s unclear how the anchoring means engages itself.
With regard to claim 17: Lines 1-2, the limitation “said at least two electrical connections” lacks sufficient antecedent basis.  It’s unclear if the limitation “at least one a male post and at least one female prong receiver” is referencing the previously recited at least two blades and prongs and/or mating of claim 1.
With regard to claim 18: It’s unclear if the limitation “a row of at least two male posts” is referencing the previously at least one male post of claim 17.  It’s unclear if the limitation “a row of at least two female prong receivers” is referencing the previously recited at least one female prong receiver of claim 17.  
With regard to claim 19: It’s unclear if the limitation “at least four electrical connections” is referencing the previously recited electrical connection of claim 1.  Lines 2-3, it’s unclear was to what said first modular wall section is slid against. Lines 2-3,  the limitation “said first modular wall section” lacks sufficient antecedent basis.   
With regard to claim 21: The limitation “said at least two electrical connections” found in lines 1-2 of the claim lacks sufficient antecedent basis.  Further, it’s unclear as to how the electrical connections are staggered to provide connection at different times.  It appears applicant is referring to figure 17?  Examiner notes that figure 17 appears to show a staggered connection, but this connection would not appear to provide a connection at different times.  Clarification is requested.
With regard to claim 22: The limitation “said at least two electrical connection” found in lines 1-2 of the claim lacks sufficient antecedent basis.
With regard to claim 23: The limitation “said at least two electrical connections” found in lines 1-2 of the claim lacks sufficient antecedent basis.  Further, it’s unclear as to how these electrical connections are retained with a second electrical box that extends from the second side when it was previously recited that the least two electrical connections are retained within a first electrical box that extends from the first side as recited in claim 22.
With regard to claim 24: Lines 1-2, the limitation “said first electrical box” lacks sufficient antecedent basis.   Line 3, the limitation “the said modular wall” lacks sufficient antecedent basis. 
With regard to claim 25: Line 2, the limitation “said first modular wall section” lacks sufficient antecedent basis.  Further, it’s unclear as to how the first modular wall section is slid into said at least two separate water lines.  It’s unclear if the water lines is referencing the plumbing connectors and/or plumbing connections of claim 11.
With regard to claim 26: The limitation “a mating” found in line 3 appears incomplete.  Is applicant referring to a structure, such as a receiver? Lines 3-4, it’s unclear as to how a mating on second side of the modular wall section is provided for the electrical connection found on the same modular wall section. Lines 4-5, the limitation “said at least two electrical connection blades or prongs of a second modular wall section” lack sufficient antecedent basis. Line 4, the subject matter after the term “when” appears incomplete and is confusingly worded.   Lines 4-5, it’s unclear if the limitation “a second modular wall section” is referencing the previously recited modular wall sections found in line 1.  Lines 5-6, the limitation “the first modular wall section” lacks sufficient antecedent basis.
With regard to claim 27: Lines 1-2, the limitation “said at least two electrical connections” lacks sufficient antecedent basis.  It’s unclear if the limitation “at least one a male post and at least one female prong receiver” is referencing the previously recited at least two blades and prongs and/or mating of claim 1.


Claims 1-5, 11-13 and 15-27 are examined as best understood.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-13, 15-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 9,455,561 B2) in view of Berrie (US 3,641,720) and in further view of Beyerle (US 3,358,298).
With regard to claims 1, 11, 15 and 25-27: Welch et al. discloses a present modular wall sections with electrical and structural ground connectors (fig. 3) comprising:
a modular wall section (16) having a bottom plate footer (46) (fig. 3);
said modular wall section (16) having a first side with a vertical wall stud locking mechanism (A) and a second side with a complementary wall stud locking mechanism (B) whereby opposing sides of said modular wall section (16) are vertically configured to mate on opposing outside surfaces with an adjacent modular wall section (16) (figs. 3-4);
said first side further having at least one electrical connection (54) having at least two blades or prongs (fig. 4), and
said second side having a mating receiver connection (52) for at least at least two electrical connection blades or prongs of a second modular wall section (16, another panel segment) when said modular wall section (16, left panel section) is slid on to said second modular section (16, another panel segment), thereby providing an electrical connection through said modular wall section (16) (figs. 3-4).
Welch et al. does not disclose that said footer plate includes at least one anchoring mechanism means that extends below said bottom plate footer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to have the bottom plate footer plate include an anchoring mechanism means that extends below and secures said bottom plate footer such as taught by Berrie in order to secure the wall section to a foundation for distribution of loading.  Welch et al as modified by Berrie discloses that the at least one anchoring mechanism means provides a ground anchor through said modular wall section.
Welch et al. in view of Berrie does not disclose that said first side further having at least one plumbing connection; and said second side having a mating receiving connection for said at least one plumbing connection thereby providing a pass through of plumbing through said wall section.
However, Beyerle discloses a wall section having pipes running therethrough to supply cold and hot water, wherein the pipes have couplings for joining pipe sections to one another inside and outside the wall section (figs. 1-14; col. 1, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall section of Welch et al. previously modified by Berrie to have pipes running through the wall such as taught by Beyerle in order to provide a water supply to a designated area.,  As modified,  the first side further comprises at least one plumbing connection; and the second side has a mating receiving connection for the at least one plumbing connection thereby providing a pass through of plumbing through said wall section.
Welch et al. as modified by Beyerle discloses that said at least one plumbing connection includes two plumbing connections for a cold and a separate hot water supply including at least two separate water lines and when said first modular wall section is slid into said at least two separate water lines thereby provide at least two plumbing lines through said wall sections.
With regard to claim 2: At least one of said at least two electrical connection blades or prongs (C) of Welch et al. joins to a blade (D) in said second modular wall section with a push or frictional lock (fig. 4) 
With regard to claim 4: Welch et al. does not disclose a bottom flashing that is secured to a foundation and said bottom plate footer includes a retaining mechanism means for securing said bottom plate footer adjacent to said bottom flashing.
However, Berrie discloses a bottom flashing (13) that is secured to a foundation (31) and a footer plate (39) includes a retaining mechanism (38 and 43) that secures said bottom plate footer (39) adjacent to said bottom flashing (13) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to include a bottom flashing that is secured to the foundation and said footer plate includes a retaining mechanism means that secures said footer plate adjacent to said bottom flashing such as taught by Berrie in to provide a connection that mitigates fluid intrusion, wherein the wall is secured to the foundation for distribution of loading.
With regard to claim 5: Welch et al. as modified by Berrie discloses said at least one anchoring mechanism is at least one male engaging anchoring mechanism.
With regard to claim 12: Welch as modified by Berrie and Beyerle discloses that said at least one plumbing connection joins to a second plumbing connection with a frictional lock (coupling).
With regard to claim 13: Welch et al. does not disclose a bottom flashing that is secured to a foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to include a bottom flashing that is secured to the foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing such as taught by Berrie in to provide a connection that mitigates fluid intrusion, wherein the wall is secured to the foundation for distribution of loading.
With regard to claim 16: Welch et al.  as modified by Berrie discloses said at least one anchoring mechanism means is at least one male engaging anchoring mechanism that engages below said bottom plate footer into a foundation.
With regard to claim 17: Welch discloses at least one a male post (C) and at least one female prong receiver (D) (fig. 4).
With regard to claim 18: Welch et al. discloses that there is a row of at least two male posts (C) and a row of at least two female prong receivers (D).
With regard to claim 19: Welch et al. discloses that there are at least four electrical connections through said wall sections when said first modular wall section is vertically slid, thereby providing an electrical connection through said wall sections (fig. 4).
With regard to claim 20: Welch et al. discloses that at least one insulator (one of the walls) that is located between said at least two rows of at least two male posts (C) (fig. 4).
With regard to claim 21: Welch et a. discloses said at least two electrical connections are staggered whereby said at least two electrical connections connect at different times as said first modular wall section is slid onto said second modular wall section.
With regard to claim 22: Welch et al. discloses that said at least two blades of prongs (C) are retained within a portion of a first electrical box (54) that extends from said first side (fig. 4).
With regard to claim 23: Welch et al. discloses that said at least mating (D) is retained within a portion of a second electrical box (52) that extends from said second side (fig. 4).
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
Applicant argues that Welch et al. does not disclose hook connections.  Applicant submits that the claim has been amended to recited the modular panels are vertically configured to mate.
Examiner notes that applicant’s argument regarding the hook connections is moot as the claim now recites a vertical wall stud locking mechanism and a complementary wall stud locking mechanism, which invokes 112(f).  Examiner submits Welch et al. discloses a functionally equivalent structure (A, B) in which adjacent wall sections engage one another in a vertical mating (see fig. 4).  
Regarding claim 1, applicant submits that claim has been amended to include that the anchoring mechanism means extends below the bottom plate footer.  Applicant argues that Berrie discloses a slot for an embedded bolt to extend therethrough.
It is noted that applicant has not explained how the bolt of Berrie does not read upon the claimed anchoring mechanism means. Examiner respectfully submits that the bolt of Berrie is considered a functionally equivalent structure that extends below a bottom plate footer.  
The applicant further argues that the claim has limited the electrical connection to include at least two electrical connections that couple together when the first modular wall is slid into the second 
As best understood, Welch et al. discloses that the second side having a mating receiver connection (52) for at least at least two electrical connection blades or prongs of a second modular wall section (16, another panel segment) when said modular wall section (16, left panel section) is slid on to said second modular section (16, another panel segment).  Examiner submits that when wall sections are brought together, the wall sections are slid together in order to engage one another.
The previous rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 2/23/22.
The objection of claims 1 and 6 has been withdrawn in view of the amendment filed 2/23/22.

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As best understood, the combination of all the elements of the claimed modular wall sections including a first electrical box connected to a removable exhaust pipe that extends through an outer surface of the modular wall is not adequately taught or suggested in the cited prior art of record.  Examiner notes that the allowable subject matter of claim 24 is subject to reconsideration should the scope of the claims change.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633